                                                                                  JS-6


1
2                           UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA
3
4    RONALD LOCKHART,                           Case No. 2:18-cv-05722-R-ARG
5
                               Plaintiff,
6
           v.
7                                                ORDER RE JOINT STIPULATION
     ABCO TECHNOLOGY                             OF DISMISSAL
8    CORPORATION,
9                              Defendant.
10
11         IT IS HEREBY STIPULATED AND AGREED that Plaintiff Ronald Lockhart
12   dismissed this lawsuit against Defendant ABCO Technology Corporation, by and through
13   their attorneys of record, as the parties have settled the matter. Therefore this action is
14   dismissed in its entirety, with prejudice, and without costs to either party, in accordance
15   with Fed. R. Civ. P. 41(a)(1)(A)(ii);
16         The Court will retain jurisdiction over the above-referenced action to enforce the
17   settlement agreement, if necessary.
18
19   Dated: October 4, 2019
20                                                ____________________________________
                                                    ____________________
21                                                HON.
                                                   ON RR. GARY
                                                           GARY KLAUSNER
                                                                 KLAUSN
                                                  UNITED STATES DISTRICT JUDGE
22
23
24
25
26
27
28
                                                 1
                          Ronald Lockhart v. ABCO Technology Corporation
                         ORDER RE JOINT STIPULATION OF DISMISSAL
 1
 2
 3   Approved as to form and content.
 4
                                             EISENBERG & BAUM, LLP
 5
 6                                        By: /s/ Andrew Rozynski
                                            Andrew Rozynski, Esq.
 7                                          Attorneys for Plaintiff
 8                                          RONALD LOCKHART
 9
                                             LAW OFFICES OF ALBERT CHANG
10
11                                        By: /s/ Hyunsuk A. Chang
                                            Hyunsuk Albert Chang, Esq.
12                                          Attorneys for Defendant
13                                          ABCO TECHNOLOGY, INC.
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              2
                          Ronald Lockhart v. ABCO Technology Corporation
                         ORDER RE JOINT STIPULATION OF DISMISSAL
